2017 IL App (1st) 161866WC

                         Opinion filed: September 29, 2017
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                                       FIRST DISTRICT

               WORKERS' COMPENSATION COMMISSION DIVISION
______________________________________________________________________________

ALFRED JOINER,                                ) Appeal from the Circuit Court
                                              ) of Cook County, Illinois
                                              )
                Appellant,                    )
                                              )
          v.                                  ) Appeal No. 1-16-1866WC
                                              ) Circuit No. 16-L-50142
                                              )
ILLINOIS WORKERS' COMPENSATION                ) Honorable
COMMISSION, et al., (Ceco Concrete            ) Alexander P. White,
Construction, Inc., and Brill & Fishel, P.C., ) Judge, Presiding.
and Sostrin & Sostrin P.C. and Leonard        )
Law Group,                                    )
                                              )
                 Appellees).                   )
______________________________________________________________________________

       PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
       Justices Hoffman, Hudson, Harris, and Moore concurred in the judgment and opinion.
______________________________________________________________________________

                                           OPINION

¶1     The claimant, Alfred Joiner, filed an application for adjustment of claim under the

Workers' Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2008)), seeking benefits for

various injuries he allegedly sustained while working for respondent Ceco Concrete

Construction, Inc. (employer). The claimant also filed a common law claim related to the same

accident against the employer and a third-party defendant in the circuit court of Cook County
1-16-1866WC

(the civil action). The parties entered into a global settlement agreement in the civil action which

purported to settle both the claimant's workers' compensation claim and the civil action. The

employer submitted the settlement agreement to the Commission for approval. The arbitrator

approved the parties' settlement agreement and ordered the claimant to pay attorney fees to the

three attorneys who had represented him at various times during the Commission proceedings.

¶2     The claimant appealed the arbitrator's award of attorney fees to the Illinois Workers'

Compensation Commission (Commission), which unanimously affirmed the arbitrator's decision.

¶3     The claimant then sought judicial review of the Commission's decision in the circuit court

of Cook County. The claimant did not post an appeal bond when filing his petition for judicial

review. The claimant's former workers' compensation counsel filed a motion to quash summons

and to dismiss the claimant's petition for judicial review, arguing that the claimant's failure to

post an appeal bond as required by section 19(f)(2) of the Act (820 ILCS 19(f)(2) (West 2016))

deprived the circuit court of subject matter jurisdiction to review the Commission's Order. The

circuit court granted the claimant's counsels' motion and dismissed the claimant's petition for

judicial review with prejudice.

¶4     This appeal followed.

¶5                                             FACTS

¶6     The claimant filed an application for adjustment of claim on November 21, 2008, seeking

benefits under the Act for injuries he allegedly sustained while working for the employer when

he tripped and fell at a construction site. At the time, attorney Neal Wishnick of Sostrin &

Sostrin, P.C. (Sostrin) represented the claimant in connection with his workers' compensation

claim. On June 24, 2010, the claimant discharged Sostrin and retained Andrew Leonard of the

Leonard Law Group (Leonard). One week later, Sostrin filed a petition for attorney's fees and

costs. The arbitrator continued the hearing on Sostrin's fee petition until disposition of the case.


                                                -2-
1-16-1866WC

¶7      On September 9, 2014, the claimant filed a stipulation to substitute attorneys. The

stipulation discharged Leonard and indicated that the claimant would now be represented by

Francine Fishel of Brill & Fishel P.C. (Fishel). Leonard filed a petition for attorney fees, which

the arbitrator deferred until the disposition of the case.

¶8      On June 29, 2015, Fishel received a settlement offer of $290,000 from the employer.

Fishel conveyed the settlement offer to the claimant. On July 9, 2015, the claimant terminated

Fishel. That same day, Fishel filed a petition for attorney fees with the arbitrator.

¶9      While his Commission proceeding was pending, the claimant filed a civil action in the

circuit court of Cook County seeking damages for the injuries he sustained in the same accident

that was the subject of the workers' compensation proceeding. The civil action included several

defendants, including the employer. Thomas Plouff of Costello, McMahon, Burke & Murphy,

Ltd. (Plouff), represented the claimant in the civil action.

¶ 10    On July 21, 2015, nine days after the claimant had discharged Fishel as his workers'

compensation counsel, the claimant entered into a "Global Settlement Agreement and Release"

in the civil action (global settlement agreement). The global settlement agreement purported to

resolve the civil action for $750,000, with $430,000 to be paid by the third-party defendant, and

$320,000 to be paid by the employer. The global settlement agreement also purported to resolve

the claimant's pending workers' compensation claim for one dollar. In the global settlement

agreement, the claimant agreed to "execute a lump sum settlement contract" (settlement contract)

"in the form attached hereto as Exhibit A" which purported to settle the claimant's pending

workers' compensation claim for the sum of one dollar. The global settlement agreement

provided that the claimant and the employer "acknowledge[d] that the settlement contract must

be approved by the [Commission] and that this settlement agreement is void unless and until the

[Commission] approves the lump sum settlement contract." The global settlement agreement


                                                 -3-
1-16-1866WC

further provided that the claimant "acknowledged that he must resolve all attorney fee petitions

and issues" and that"[n]o additional sums will be paid by [the defendants] for attorney fees

which are solely [the claimant's] responsibility." The global settlement agreement further stated

that, "as set forth in the settlement contract," the employer agreed to waive its worker's

compensation lien against the claimant. In exchange for the employer's lien waiver and

settlement payment to the claimant, the claimant agreed to: (1) "hold harmless and indemnify"

the employer and the other defendants from "all claims, damages, costs, expenses, attorney's

fees, demands, liens, actions, subrogation or suit" brought by the claimant or by anyone on the

claimant's behalf; and (2) "pay his own attorney's fees in this matter." The global settlement

agreement was attached to and made part of the settlement contract, which the employer's

counsel subsequently submitted to the arbitrator for approval.

¶ 11   Also on July 21, 2015, Plouff sent a letter to Francine Fishel regarding the settlement

contract and global settlement agreement as well as Ms. Fishel's attorney's fee. In the letter, Mr.

Plouff stated that it was in the claimant's “best interests to settle the workers compensation case

for $1.00, with a lien waiver." Plouff then asserted that, under the terms of a fee agreement that

Fishel had previously executed with the claimant, Fishel "would be entitled to 20% of $1.00.”

Plouff also informed Fishel that the employer's counsel "will appear this Friday at 9:00 a.m."

before the arbitrator to obtain approval of a "lump sum settlement contract for $1.00, with a

hearing at a later date on filed fee petitions." Plouff stated that, although Fishel was legally

entitled to collect only twenty cents in attorney fees, Plouff would offer to pay Ms. Fishel and

her firm $10,000 in attorney fees out of the attorney fees Plouff collected in the civil action as a

"professional courtesy." Plouff offered this amount "in full satisfaction of any attorney fees

[Fishel] claim[ed] because of working for [the claimant]." Plouff stated that his offer would

expire at 5:00 p.m. on July 23, 2015 and that, should Fishel decline the offer, the claimant would


                                                -4-
1-16-1866WC

argue before the arbitrator that Fishel's attorney fee should be limited to twenty cents.

¶ 12   On July 24, 2015, the arbitrator held a hearing on the settlement contract submitted by the

employer's counsel and on the fee petitions filed by the claimant's former attorneys. The

claimant appeared at the hearing pro se. The employer's counsel and each of the claimant's

former workers' compensation attorneys also appeared. The employer's counsel informed the

arbitrator that, "pursuant to the settlement agreement, we are actually paying a dollar for workers'

compensation; but part of the overall settlement agreement in the civil case, which totaled

$750,000, included a $320,000 contribution from Workers' Comp" (i.e., from the employer's

workers' compensation insurer). The arbitrator ruled that the award of attorney fees would be

determined on the basis of the $320,000 workers' compensation payment. The arbitrator further

stated that he had spoken with the claimant off the record before the hearing began and asked

him whether he was "in agreement with the settlement contract and the fees and the division of

fees" and that the claimant had indicated that he was "in agreement." The claimant

acknowledged that the arbitrator's statement on this matter was correct.

¶ 13   During questioning by Ms. Fishel, the claimant testified that: (1) he was responsible to

pay the attorney fees in his workers' compensation case; (2) he had signed a fee agreement with

each of his prior workers' compensation attorneys (Sostrin, Leonard, and Fishel) in which he had

agreed to pay "20 percent of the recovery" as attorney fees; (3) twenty percent of $320,000 is

$64,000.

¶ 14   The parties then went off the record to discuss the terms of a proposed order regarding

the payment and distribution of attorney fees in the workers' compensation matter. When the

parties came back on the record, the claimant agreed to pay Sostrin, Leonard, and Fishel attorney

fees "as set forth in the [arbitrator's] order" upon receipt of the settlement payment. The

arbitrator noted that, because the circuit court's order in the civil action required the employer to


                                                 -5-
1-16-1866WC

pay the settlement directly to Plouff and the claimant, the arbitrator could not order the employer

to pay Sostrin, Leonard, and Fishel directly. Accordingly, the arbitrator noted that he had

changed his prior proposed order to reflect that the claimant and Plouff must pay the attorney

fees to Sostrin, Leonard, and Fishel as set forth in the arbitrator's order upon receipt of the

settlement payment from the employer's counsel. Both the claimant and the employer explicitly

agreed with this change.

¶ 15    The arbitrator then approved the settlement contract and issued a written order directing

the claimant and Plouff to pay Sostrin, Leonard, and Fishel $21,333.33 each within 30 days of

receipt of the settlement proceeds. The arbitrator's Order expressly found that: (1) the employer

had "tendered $320,000 on the settlement at mediation to resolve their liability" in the instant

workers' compensation action; and (2) the claimant's prior workers' compensation attorneys were

entitled to attorney fees in the amount of 20 percent of the amount tendered, or $64,000

(collectively), for their efforts in the workers' compensation matter.

¶ 16    Despite the entry of the approved settlement and the agreed attorney fee order, the

claimant retained a new workers' compensation attorney and filed a petition for review of the

arbitrator's Order with the Commission. The claimant appealed only the arbitrator's award of

attorney fees; he did not otherwise challenge the arbitrator's approval of the settlement. In

response, Sostrin, Leonard, and Fishel filed a motion to vacate the settlement contract approved

by the arbitrator, and Fishel filed a petition for penalties and fees.

¶ 17    The Commission affirmed the arbitrator's Order and denied Sostrin, Leonard, and Fishel's

motion to vacate the approved settlement agreement. After reviewing the arbitrator's Order and

the settlement contract, the Commission noted that, "while the total amount of settlement is listed

as $1.00 on one page of the Lump Sum Settlement and Order, the Terms of the Settlement are

listed on the Lump Sum Settlement and Order as totaling $750,000.00, $430,000.00 of which


                                                 -6-
1-16-1866WC

was paid by [the third-party defendant] and $320,000.00 of which was paid by * * * [the

employer] in the workers' compensation claim." The Commission further noted that the

$320,000.00 paid by the employer "was paid by [the employer's] workers' compensation insurer

for the settlement of the claimant's workers' compensation claim, which was verified both at the

July 24, 2015 hearing and at oral argument by [the employer's] counsel." The Commission

concluded that "[t]he Terms of Settlement and the Global Agreement, both of which are within

the “four corners” of the Lump Sum Settlement and Order, and the actions of [the employer] and

its workers' compensation carrier indicate that the workers' compensation claim was settled for

$320,000.00 and not $1.00."

¶ 18   Moreover, the Commission rejected what it called "[the claimant's] attempts to renege on

the contract he entered into on July 24, 2015 before [the arbitrator] when he agreed to pay

[Sostrin, Leonard, and Fishel] upon receipt of the settlement proceeds as set forth in [the

arbitrator's] order." The Commission noted that, during the arbitration hearing, the claimant

"agreed that he was responsible for attorney's fees regarding his workers' compensation case, that

he had signed three separate fee agreements with his three prior attorneys in the workers'

compensation claim and that he agreed with the Settlement Contract, the attorney's fees, and the

division of attorney's fees"; however, "now that the settlement monies have been paid, [the

claimant] has decided to question the order that was entered based on his declarations at hearing

and under oath." The Commission further noted that the claimant had signed the Settlement

Contract, including the Global Settlement Agreement, which provided that the claimant "was

responsible for and agreed to pay all of his attorney's fees." The Commission stressed that the

arbitrator "made it very clear that he was approving the Settlement Contract based on [the

claimant's] agreement to pay the attorneys' fees," and "at no point during the hearing did [the

claimant] indicate that he did not * * * understand or that he was confused." The Commission


                                               -7-
1-16-1866WC

found it "wholly disingenuous" for the claimant to claim that he did not understand what he was

agreeing to now." Further, the Commission found that the claimant was barred from claiming

that he is not required to pay the attorneys' fees per the arbitrator's Order under the doctrine of

estoppel, because such a claim contradicts the claimant's prior testimony that he was required to

and would pay those fees, and because the arbitrator relied upon the claimant's prior testimony in

approving the settlement. 1 The Commission characterized the claimant's current argument as

"buyer's remorse" which was "[a]t best * * * disingenuous and at worst * * * a fraud upon the

Commission." The Commission concluded that, if it were to ratify the claimant's actions, "it

would result in a miscarriage of justice and allow [the claimant's] greed to absolve him of his

legal responsibilities."

¶ 19    The Commission found that, although evidence established that the claimant's workers'

compensation claim was settled for $320,000.00 and that the claimant agreed to pay Sostrin,

Leonard, and Fishel $21,333.33 each within 30 days of receipt of the settlement proceeds, the

Settlement Contract was "inartfully drafted to show two settlement amounts." Accordingly, the

Commission amended the Settlement Contract Lump Sum Petition and Order approved by the

arbitrator to reflect that the workers' compensation claim was settled for $320,000.00 and that the

claimant shall pay Sostrin, Leonard, and Fishel $21,333.33 each, for a total of $64,000.00 in

attorney's fees.

¶ 20    The claimant sought judicial review of the Commission's order in the circuit court of

Cook County. When filing its petition for review and request for summons, the claimant did not

file an appeal bond pursuant to section 19(f)(2) of the Act. Sostrin, Leonard, and Fishel filed a



1
  The Commission found that the settlement contract and the arbitrator's attorney fee Order "are
so inextricably intertwined that they are in fact one in the same document," and that "[n]either
the settlement contract nor the fee Order would have been entered and approved by the arbitrator
without the other."

                                                 -8-
1-16-1866WC

motion to quash summons and to dismiss the claimant's petition for judicial review, arguing that

the claimant's failure to post an appeal bond as required by section 19(f)(2) of the Act deprived

the circuit court of jurisdiction to review the Commission's Order. The circuit court granted the

claimant's counsels' motion and dismissed the claimant's petition for judicial review with

prejudice.

¶ 21    This appeal followed.

¶ 22                                        ANALYSIS

¶ 23    Before addressing the issues raised by the claimant in this appeal, we note that the

claimant failed to file a brief in compliance with Supreme Court Rule 342(a). That rule provides,

in relevant part, that

        “[t]he appellant's brief shall include, as an appendix, * * * a copy of the judgment

        appealed from” and “any opinion, memorandum, or findings of fact filed or

        entered by the trial judge or by any administrative agency or its officers. * * * In

        addition, in cases involving proceedings to review orders of the Illinois Workers'

        Compensation Commission, the appellant's brief shall also include as part of the

        appendix copies of decisions of the arbitrator and the Commission.” Ill. S. Ct. R.

        342(a) (eff. Jan.1, 2005).

¶ 24    Although the claimant included a copy of the circuit court's order in his appendix, he

failed to include copies of the decisions the Commission and the arbitrator, in violation of Rule

342(a). This court may summarily dismiss an appeal for failure to comply with Rule 342.

Pecyna v. Industrial Comm'n of Illinois, 149 Ill. App. 3d 97, 101, 102 (1986). However, absent

aggravating circumstances, a harsh construction of the Rule is to be avoided. Id. Because we

find no such aggravating circumstances here, we will not dismiss the claimant's appeal.

However, we admonish the claimant and all appellants to ensure that their briefs on appeal are in


                                                -9-
1-16-1866WC

full compliance with Rule 342(a).

¶ 25   Turning to the merits, the claimant argues that the circuit court erred in ruling that it

lacked jurisdiction to consider the claimant's petition for judicial review of the Commission' s

order because the claimant did not file an appeal bond as required by section 19(f)(2) of the Act.

For reasons addressed in detail below, the claimant maintains that section 19(f)(2)'s bond

requirement does not apply to him.

¶ 26   Whether a court has jurisdiction to review an administrative decision presents a question

of law that we review de novo. Illinois State Treasurer v. Illinois Workers' Compensation

Comm'n, 2015 IL 11741830, ¶ 13. De novo review is also appropriate in this case because

resolution of the jurisdictional question turns solely on the construction of section 19(f) of the

Act (820 ILCS 305/19(f)(2) (West 2012)), and statutory construction is likewise a question of

law. Id.; see also People ex rel. Director of Corrections v. Booth, 215 Ill. 2d 416, 423 (2005).

¶ 27   Judicial review of decisions by the Commission is governed by section 19(f)(2) of the

Act (820 ILCS 305/19(f)(2) (West 2016). Section 19(f)(2) provides that no summons

authorizing a circuit court to review a decision issued by the Commission shall issue “unless the

one against whom the Commission shall have rendered an award for the payment of money shall

upon the filing of his written request for such summons file with the clerk of the court a bond

conditioned that if he shall not successfully prosecute the review, he will pay the award and the

costs of the proceedings in the courts.” 820 ILCS 305/19(f)(2) (West 2012). This requirement is

jurisdictional. Berryman Equipment v. Industrial Comm'n, 276 Ill. App. 3d 76, 78–79 (1995)

(noting that because the bond requirement is statutory, strict compliance is required to vest

subject-matter jurisdiction in the circuit court); see also Residential Carpentry, Inc. v. Kennedy,

377 Ill. App. 3d 499, 502–03 (2007); Illinois State Treasurer, 2015 IL 11741830, ¶ 15 (ruling

that "in order to vest the courts with jurisdiction to review Commission decisions, strict


                                                - 10 -
1-16-1866WC

compliance with the provisions of the Act is necessary and must affirmatively appear in the

record."). "Filing a bond as set forth in section 19(f)(2) * * * is a prerequisite to invoking the

reviewing court's subject matter jurisdiction," and "[i]n the absence of a bond which conforms to

the statute's requirements, the [circuit] court has no jurisdiction to review the Commission's

decision." Illinois State Treasurer, 2015 IL 11741830, ¶ 18.

¶ 28     As noted, section 19(b)(2) requires a party "against whom the Commission [has] rendered

an award for the payment of money" to file an appeal bond in order to invoke the circuit court's

jurisdiction to review the Commission's decision. In this case, the Commission entered an award

for the payment of money against the claimant. Specifically, the Commission ordered the

claimant to pay $64,000 in attorney fees to his three prior workers' compensation attorneys upon

receipt of the settlement proceeds from the employer's counsel. The Commission did not order

the employer to pay a portion of its settlement payment to Sostrin, Leonard, and Fishel as

attorney fees. 2 Rather, it ordered the claimant to pay the attorney fees. In his brief on appeal, the

claimant acknowledged that the Commission ordered him to pay the $64,000 attorney fee award

"from his personal assets to [his] three former workers compensation attorneys." Thus, by its

plain terms, section 19(f)(2)'s bond requirement applies to the claimant in this case because he

was seeking judicial review of a Commission decision ordering him to pay money to another

party.

¶ 29     The claimant argues that section 19(f)(2)'s appeal bond requirement does not apply to

him for several reasons. First, relying upon our decision in Celeste v. Industrial Commission,

205 Ill. App. 3d 423 (1990), the claimant argues that he was not required to file an appeal bond

because he was an employee, not an employer. In Celeste, the claimant filed a motion for

2
  As the arbitrator noted, the Commission could not order the employer to pay the attorney fees to the
claimant's workers' compensation counsel because the circuit court presiding over the civil action had
already ordered the employer to pay the entire $750,000 global settlement amount directly to the claimant
and Plouff, the claimant's counsel in the civil action.

                                                 - 11 -
1-16-1866WC

interest on remand before the Commission which was not heard prior to the time the employer

paid the compensation award. Celeste, 205 Ill. App. 3d at 424. Included in the sum tendered by

the employer and accepted by the claimant was an amount specifically designated to cover

interest. Id. Nevertheless, the Commission subsequently ruled that the claimant was not entitled

to interest. Id. The claimant filed a petition for judicial review of the Commission's ruling on

the interest issue, but did not file an appeal bond. On the employer's motion, the circuit court

quashed the summons because of the claimant's failure to file an appeal bond as required by

section 19(f)(2). Id.

¶ 30   We reversed the circuit court's decision. We ruled that, "[b]y the express terms of

[section 19(f)(2)], an employee is not one against whom an award of money has been rendered."

Id. at 426. Reasoning that"[t]he bond protects the employee from having to execute against an

employer's assets" and protects employers from having their assets encumbered by "liens of

potentially infinite duration," we concluded that the bond requirements apply "only to those

employers against whom liability for payment of a compensation judgment may attach." Id. at

427. Because "[e]mployees are not in that class," we held that the circuit court erred in quashing

the summons. Id.

¶ 31   This case is distinguishable from Celeste in material respects. In Celeste, the only "order

for the payment of money" issued by the Commission was the compensation award. Thus, the

employer was the only party that was ordered to pay any money. The claimant in Celeste

appealed only the Commission's determination that he was not entitled to interest. The claimant

did not appeal an order requiring him to pay money to another party; rather, he argued that he

was entitled to receive more compensation than the Commission had ordered. Here, by contrast,

the Commission entered an order requiring the claimant to pay money to his former workers'

compensation attorneys, and the claimant sought judicial review of that order. Thus, by the plain


                                               - 12 -
1-16-1866WC

terms of section 19(f)(2), the claimant was required to post an appeal bond.

¶ 32   We acknowledge that, when taken out of context, some of the statements we made in

Celeste might appear to suggest that section 19(f)(2)'s bond requirement applies only to

employers and that employees are categorically exempted from the bond requirement. The

claimant relies upon those statements in arguing that employees are never subject to the bond

requirement, even when they appeal a Commission order requiring them to pay money to other

parties. However, as noted above, Celeste's actual holding does not require or support such a

narrow construction of section 19(f)(2)'s bond requirement.

¶ 33   More importantly, the plain language of section 19(f)(2) does not bear such a

construction. Section 19(f)(2) provides that "the one against whom the Commission shall have

rendered an award for the payment of money" must file an appeal bond. 820 ILCS 305/19(f)(2)

(West 2016). It does not state that only employers ordered to pay money must file a bond. "[A]

statute must be enforced as written, and a court may not depart from the statute's plain language

by reading into it exceptions, limitations, or conditions not expressed by the legislature.”

(Internal quotation marks omitted.) State Bank of Cherry v. CGB Enterprises, Inc., 2012 IL App

(3d) 100495, ¶ 28. Our supreme court recently rejected the argument that the bond requirement

applied only to employers or insurers because the plain terms of section 19(b)(2) contain no such

limitation. As our supreme court explained,

       "[t]he terms employer and insurer are used throughout the Act, including section

       19. Had the legislature intended to confine the bond requirement in section

       19(f)(2) to those two specific groups, it could easily have done so by using those

       same terms. But that is not the language it chose. Instead, it drafted the law more

       broadly to specify that, except for the particular government entities enumerated

       in the law, bond must be posted by “the one against whom the Commission shall


                                               - 13 -
1-16-1866WC

       have rendered an award for the payment of money” as a prerequisite to issuance

       of summons and invocation of the court's jurisdiction. 820 ILCS 305/19(f)(2)

       (West 2012)." Illinois State Treasurer, 2015 IL 11741830, ¶ 27.

Our supreme court's holding in Illinois State Treasurer precludes any argument that section

19(f)(2)'s bond requirement is limited to employers because the plain language of section

19(f)(2) contains no such limitation. For the same reason, it would be equally inappropriate to

read into section 19(f)(2) a categorical exemption for employees. By its plain terms, section

19(f)(2) applies to all individuals or entities "against whom the Commission shall have rendered

an award for the payment of money"; it does not exempt employees ordered to pay money by the

Commission from having to file an appeal bond. Accordingly, we may not read any such

exemption into section 19(f)(2)'s unambiguous terms.

¶ 34   The claimant also argues that section 19(f)(2)'s bond requirement does not apply to him

because the Commission's order requiring him to pay attorney fees cannot be classified as an

"award of money." Relying on our supreme court's decision in Illinois Graphics Co. v. Nickum,

159 Ill. 2d 469 (1994), the claimant maintains that only compensation awards constitute

"awards" or "decisions" under the Act. Accordingly, the claimant argues that only parties who

have been ordered to pay compensation benefits must file an appeal bond under section 19(f)(2)).

¶ 35   We disagree. The claimant misreads Nickum, which does not support his position. In

Nickum, the claimant filed a workers' compensation claim and the employer began paying her

temporary total disability (TTD) benefits. The arbitrator later found that the claimant had failed

to prove a compensable claim. Nickum, 159 Ill. 2d at 473. The Commission affirmed and stated

that the employer "shall have credit for all amounts paid" "on account of [the alleged] accidental

injury." Id. at 474. However, the claimant later refused to reimburse the employer for the TTD

benefits the employer had paid her. Id. The employer then filed a complaint in the circuit court


                                              - 14 -
1-16-1866WC

asking the court to enter a judgment in accordance with the Commission's decision pursuant to

section 19(g) of the Act (820 ILCS 305/19(g)). Id. The circuit court granted the claimant's

motion to dismiss the employer's complaint with prejudice because it found that no "award"

capable of being reduced to judgment had been entered by the Commission. Id. at 475. We

affirmed the circuit court's judgment. Id. at 475-76.

¶ 36   Our supreme court reversed because it found that the employer had stated a common law

cause of action for the recovery of the voluntary TTD payments due to a mistake of fact. Id. at

484-98. However, our supreme court agreed that the Commission's statement purporting to grant

the employer a "credit" for the TTD benefits it had paid to the claimant was incapable of being

reduced to a judgment under section 19(g) of the Act. Id. at 479-83. The supreme court based

this conclusion on the "plain language of section 19(g)" which states that the Commission's

"decision," on which any judgment is based, must be one "providing for the payment of

compensation under this act." Id. at 480. Because the Commission decision at issue did not

provide for the payment of workers' compensation benefits, it could not be reduced to judgment

under section 19(g). Moreover, the supreme court noted that the granting of credit for benefits

paid "make[s] sense only if an award has been granted based upon the arbitrator's finding of a

compensable injury," which did not occur in the case before it. Id. at 478. Thus, the supreme

court noted that the Commission's statement concerning a credit appeared to be an

"inadvertency" rather than an "adjudication of liabilities" that would be capable of being reduced

to judgment under section 19(g). Id. at 479.

¶ 37   Nickum is distinguishable from this case. Nickum did not address the bond requirement

under section 19(f)(2). Rather, it addressed a different section of the Act (section 19(g)), a

section which expressly applies only to Commission awards "providing for the payment of

compensation" under the Act. Section 19(f)(2)'s bond requirement, by contrast, contains no such


                                               - 15 -
1-16-1866WC

limitation. As noted, the bond requirement applies to all parties against whom the Commission

has entered an "award for the payment of money." 820 ILCS 305/19(f)(2) (West 206)). Thus,

Nickum does not support the claimant's argument.

¶ 38   To the contrary, Nickum undermines the claimant's position. As Nickum notes, the

legislature explicitly limited section 19(g) to awards providing for the payment of compensation.

Nickum, 159 Ill. 2d at 480. The fact that the legislature chose not to include a similar express

limitation in section 19(f)(2) strongly suggests that no such limitation was intended. Illinois

State Treasurer, 2015 IL 117418, ¶ 28 ("Where * * * the legislature uses certain language in

some instances and wholly different language in another, settled rules of statutory construction

require us to assume different meanings or results were intended."). No rule of statutory

construction authorizes us to declare that the legislature did not mean what the plain language of

the statute imports, nor may we rewrite a statute to add provisions or limitations the legislature

did not include. Id. That is particularly true in cases such as this involving statutory jurisdiction,

the provisions of which must be strictly adhered to and which may not be extended by

implication. Id. Nickum confirms that, absent a patent ambiguity, reviewing courts must confine

themselves to the plain language of the relevant statute. The plain, unambiguous terms of

section 19(f)(2) do not limit the bond requirement to parties against whom an award of

"compensation" has been entered. Thus, neither may we.

¶ 39   The claimant also argues that the Commission's order regarding attorney fees is "void"

for lack of subject matter jurisdiction. The claimant maintains that the Act caps a claimant's

attorney fees at 20 percent of the settlement award and that the Commission exceeded its

statutory jurisdiction by awarding attorney fees of $64,000 on an agreed settlement award of one

dollar. The claimant contends that, under the Act, the Commission had no jurisdiction to award

attorney fees of more than twenty cents. He argues that any legal responsibilities that the


                                                - 16 -
1-16-1866WC

claimant has to his former workers' compensation attorneys "can be resolved in a court of general

jurisdiction that has subject-matter jurisdiction over any potential equitable attorneys' fees

owed." (For example, the claimant suggests that Sostrin, Leonard, and Fishel could file claims

for attorney fees based on quantum meruit in the circuit court.) However, the claimant contends

that, unlike a court of general jurisdiction, the Commission's jurisdiction to award attorney fees

was limited by the Act, which capped attorney fees at 20 cents on a settlement award of one

dollar.

¶ 40      The claimant's jurisdictional argument is predicated on his assertions that: (1) the parties

agreed to settle the workers' compensation claim for one dollar; and (2) the Commission

misconstrued the parties' settlement contract and erred by concluding that the parties had agreed

to settle the workers' compensation claim for $320,000. However, the trial court lacked

jurisdiction to consider these challenges to the Commission's decision because the claimant

failed to file an appeal bond. Thus, we need not address the claimant's arguments.

¶ 41      However, although we do not decide the issue, we note that the Commission’s award of

$64,000 in attorney fees might well have been within its statutory jurisdiction. The Act

authorizes the Commission to award attorney fees and to resolve fee disputes. For example,

section 16 of the Act provides that "the Commission shall have the power to determine the

reasonableness and fix the amount of any fee of compensation charged by any person, including

attorneys ***, for any service performed in connection with this Act, or for which payment is to

be made under this Act or rendered in securing any right under this Act." 820 ILCS 305/16

(West 2016); see also Alvarado v. Industrial Commission, 215 Ill. 2d 547, 554 (2005). Although

the Act generally limits a claimant's attorney's fees to 20 percent of the compensation award (820

ILCS 305/16a(B) (West 2016)), the Commission may award additional fees following a hearing

under certain circumstances (Id.). Here, with the express assent of both the employer and the


                                                  - 17 -
1-16-1866WC

claimant, the arbitrator awarded Sostrin, Leonard, and Fishel 20 percent of the amount the

employer's workers' compensation carrier had paid pursuant to the global settlement agreement.

In affirming the arbitrator's attorney fees award, the Commission held that the parties had settled

the claimant's workers' compensation claim for $320,000, and awarded Sostrin, Leonard, and

Fishel 20 percent of that amount as attorney fees. It is far from clear that the Commission

exceeded its statutory jurisdiction in issuing this attorney fee award.

¶ 42    Moreover, section 16a(J) of the act provides that

        "[a]ny and all disputes regarding attorneys' fees, whether such disputes relate to

        which one or more attorneys represents the claimant or claimants or is entitled to

        the attorneys' fees, or a division of attorneys' fees where the claimant or claimants

        are or have been represented by more than one attorney, or any other disputes

        concerning attorneys' fees or contracts for attorneys' fees, shall be heard and

        determined by the Commission after reasonable notice to all interested parties and

        attorneys." 820 ILCS 301/16a(J) (West 2016).

Thus, contrary to the claimant's argument, the Commission has exclusive jurisdiction to resolve

disputes as to attorney fees arising out of the representation of a claimant in a workers'

compensation case. Muller v. Jones, 243 Ill. App. 3d 711, 713-14 (1993). If the Commission

did not resolve the attorney fees issue in this case, Sostrin, Leonard, and Fishel would have been

unable to obtain a judgment for reasonable attorney fees in any other forum.

                                          CONCLUSION

¶ 43    For the reasons discussed above, we affirm the judgment of the circuit court of Cook

County dismissing the claimant's petition for judicial review for lack of subject matter

jurisdiction.

¶ 44    Affirmed.


                                                - 18 -